PER CURIAM.
For the earlier history of this case see 88 F.Supp. 849, and 118 F.Supp. 242. On the last appeal we reversed an order of the court below denying a motion by the plaintiff to vacate and set aside a judgment of discontinuance with prejudice because it had been entered pursuant to the written consent of counsel for the plaintiff at a time when the authority of the attorney to act for the plaintiff had been withdrawn. We also directed the court below on remand to permit the filing of the defendants’ plea of accord and satisfaction and to hear and dispose of that plea in limine. 3 Cir., 184 F.2d 569. This has been done and a judgment entered in favor of the defendants 118 F. Supp. 242. No error was committed by the court below. The appeal at bar is without merit. It is time that this prolonged litigation was brought to an end. Accordingly, the judgment appealed from will be affirmed.